The above-entitled matter is now before the court for hearing
on the motion of Joseph V. Hodgson, guardian ad litem of certain
minor respondents, and on the motion of the appellant Victoria
Kathleen Ward for the allowance of counsel fees for services
performed in this court, to be apportioned as costs for payment
by and between the parties to this cause as to the court may seem
 *Page 855 
equitable, and the appellant asks for the allowance of her bill
of costs herein, to be apportioned in the same manner. To each of
the motions the appellee Pioneer Mill Company, Limited, filed a
return. Both returns raise the question of the jurisdiction of
this court to allow attorneys' fees, under section 4756, R.L.
1935, relating to costs and the allowance of attorneys' fees in
partition, the claim being that they may be allowed only by the
circuit judge or chancellor and not by the appellate court; that
counsel fees, if any are allowed, should be taxed against the
parties only who derive benefits from the services of such
counsel and should not be allowed or taxed against the
petitioner-appellee, an adverse party; and as to the bill of
costs attached to appellant's motion the return contests the
validity of one item as follows: "Copy of Transcript 107.57." The
return to the motion of the guardian ad litem, in addition to
the above, raises the question of the jurisdiction of this court
to appoint said guardian ad litem, the claim being that the
circuit judge has sole jurisdiction in such matters; that if
jurisdiction exists such appointment may be made only when the
minor has no guardian and that when this court appointed said
guardian ad litem said minors had a guardian ad litem,
appointed by the circuit judge of the court in which this
partition proceeding originated; that the decree appealed from
was acquiesced in by the guardian ad litem appointed by the
circuit judge and was not appealed from by said minors; that the
said guardian ad litem was without authority to employ counsel,
no court having authorized him to do so, and that if a fee is to
be allowed to said guardian ad litem it will be necessary to
secure the appointment of another guardian ad litem to
represent such minors upon this hearing for such allowance; that
if said guardian ad litem is entitled to an allowance for his
attorney's fees they are payable wholly out of the minors'
property and that the value of
 *Page 856 
the interest of the respondents, who were minors at the time of
the entry of the decree appealed from, does not exceed $30 in
value and that the claim of the guardian ad litem for an
attorney's fee of $1000 is excessive and exorbitant.
  Counsel for the appellant and the appellee and the guardian ad
litem in person and his counsel have argued their respective
contentions and counsel for the appellant and appellee have
submitted written memoranda and authorities. After due
consideration we hold: That as to costs, with a single exception
not here involved, as distinguished from counsel or attorneys'
fees, the statute is mandatory that they be paid by the
petitioner in the first instance but eventually by all of the
parties in proportion to their interests in the property; that
all of the items in appellant's bill of costs, except the item,
"Copy of Transcript 107.57," are proper costs of the proceedings
and are therefore allowed and taxed in the sum of $549.75, the
item of $107.57 for copy of transcript being disallowed.
  We further hold, on the authority of section 4857 and Lalakea
v. Laupahoehoe S. Co., 34 Haw. 232, and the authorities therein
cited, that this court is amply clothed with authority to appoint
guardians ad litem to protect the interests of minors in the
subject matter of litigation pending in this court and the fact
that the circuit judge before whom the proceeding was heard had
appointed a guardian ad litem for the same minors, who appeared
for them in the circuit court, does not deprive this court of its
right to appoint another to protect the rights of said minors in
this court, especially where the one appointed by the circuit
judge has not appeared in this court with or without authority
from this court to so appear.
  Section 4744 provides for the appointment of a guardian ad
litem for such of the respondents as are under legal age or
under any other legal disability when
 *Page 857 
it appears that such respondent is without a guardian. Petitioner
argues that since a guardian ad litem was appointed for the
minor respondents by the circuit judge the facts which give rise
to the right to appoint a guardian ad litem did not exist when
the guardian ad litem now before the court was appointed. The
statute in question clearly refers to those persons under legal
disability who are without a legal guardian. There is no showing
here that the minors represented by the guardian ad litem in
this court had a legal guardian and no guardian ad litem
appeared for them in this court.
  On the authority of Otani v. Otani, 30 Haw. 61, which
construed a very similar statute giving "the judge" authority to
allow attorneys' fees in divorce as also conferring such
authority on this court, we hold that section 4756, which
authorizes "the judge" to allow such fees in partition, confers
upon this court the same authority when the litigation reaches
this court.
  Said statute, in so far as it relates to the allowance of
attorneys' fees, is not mandatory. The judge of the circuit
court, and likewise this court, in passing upon such a motion may
disallow such fees or allow them with or without apportioning
them for payment by the parties to the litigation as to him or it
shall seem equitable in the light of the services performed and
the benefits derived therefrom by the parties respectively. One
of the burdens incident to ownership of land as a tenant in
common with others is the chance that partition proceedings will
be prosecuted by some one or more of the cotenants and our
legislature has, in its wisdom, provided for the allowance of
attorneys' fees to all of the parties to such proceedings and has
authorized the apportioning of said fees for payment by the
parties as to the judge shall seem equitable. When land is held
in cotenancy any moiety thereof owned by individuals is likely at
any time to become vested in a
 *Page 858 
minor or minors. When the situation occurs and some one of the
cotenants elects to have the land so held partitioned, it would,
in our opinion, be unjust and inequitable to deny to said minors,
regardless of the value of their interests, the privilege of
having their attorneys' fees allowed and apportioned for payment
by all of the parties in proportion to their interests. The
circuit judge evidently was of the opinion that the expense
incident to having the interest of said minors protected in his
court should be borne by all of the cotenants in proportion to
their interests in the property for he allowed the guardian ad
litem a fee and ordered it paid by the petitioner in the first
instance but eventually by all of the parties in proportion to
their interests.
  If permission from this court was a prerequisite to the
authority of the guardian ad litem to employ counsel, the
recognition by this court of the counsel so employed and the
acceptance of his assistance to the court in its disposition of
the case has now rendered such permission unnecessary. (Lalakea
v. Laupahoehoe S. Co., supra.)
  Under the circumstances of this case we think that all we have
said regarding the apportionment of the fee to be allowed the
guardian ad litem applies with equal force to the fee to be
allowed counsel for the appellant Victoria Kathleen Ward. We
therefore hold that such reasonable attorneys' fees as we herein
find and award to the guardian ad litem and the appellant
should be apportioned for payment by all of the parties in
proportion to their several interests in the property to be
partitioned.
  The question of what is a proper allowance in matters of this
kind must be decided in the light of the services performed and
the benefits derived therefrom by the parties respectively. If
appellee's argument that it, an adverse party, cannot be required
to bear any portion of said expense was followed the court could
never "apportion the same for costs" as authorized by the
statute. We therefore
 *Page 859 
conclude that the allowances hereinafter indicated should be paid
in the first instance by petitioner but eventually by all the
parties in proportion to their interests.
  We conclude that a reasonable allowance to the attorneys for
the appellant is $750 and that a like allowance for the services
of the guardian ad litem and his attorney is reasonable. An
order for the payment of costs and attorneys' fees in accordance
with the views herein expressed will be entered upon
presentation.